DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishimoto et al. (US 2016/0297959 A1), Tsunashima et al. (US 2015/0290900 A1), Nohara et al. (US 2012/0071585 A1) and Kouchi et al. (US 2004/0247882 A1).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishimoto et al. (US 2016/0297959 A1), Tsunashima et al. (US 2015/0290900 A1), Nohara et al. (US 2012/0071585 A1), Kouchi et al. (US 2004/0247882 A1), and Harada et al. (US 2015/0148451 A1).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishimoto et al. (US 2016/0297959 A1), Tsunashima et al. (US 2015/0290900 A1), Nohara et al. (US 2012/0071585 A1), Kouchi et al. (US 2004/0247882 A1), and Ni (US 2013/0149533 A1).
Note: see MPEP 2131.01 for information regarding multiple reference anticipation rejections.
Regarding claims 1-13, the Comparative Example 14 of Ishimoto et al. features the following materials, corresponding to the claimed invention:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Ishimoto et al. describe AER4152 in paragraph 0248, satisfying (a) of claim (1).  Furthermore, Kouchi et al. (see paragraphs 0111 & 0204) show that this material satisfies the (a) limitations of claims (2 & 3).
Ishimoto et al. describe JER828 in paragraph 0269.  Furthermore, Tsunashima et al. (see paragraph 0048) and Nohara et al. (see Table 1 in paragraph 0150) show that this epoxy resin satisfies the (b) limitations of claims (1, 4 & 5).
Ishimoto et al. describe GAN in paragraph 0253.  Furthermore, Kouchi et al. (see paragraph 0109) show that this epoxy resin satisfies the (b) limitations of claim (1)
Ishimoto et al. describe MX-113 in paragraph 0272, satisfying (b) of claims (1, 4 & 5) and (d) of claims (1 & 9).  Furthermore Harada et al. (see paragraph 0115) show that this toughener satisfies the (d) limitations of claim (10).
Ishimoto et al. describe DICY 15 in paragraph 0265, satisfying (c) of claims (1, 6 & 8*).
Ishimoto et al. describe DCMU99 in paragraph 0267, satisfying (c) of claims (1, 7 & 8*).
Ishimoto et al. describe YP-70 in paragraph 0262, satisfying (e) of claim (1). Furthermore, Ni (see paragraphs 0071-0073) show that this phenoxy resin satisfies the (e) limitations of claim (11).
Ishimoto et al. describe JER1055 in paragraph 0260.  Tsunashima et al. (see paragraph 0049) show that this is a solid epoxy resin.
Ishimoto et al. describe N775 in paragraph 0271.  Nohara et al. (see Table 1 in paragraph 0150) show that this is a solid epoxy resin.
Regarding claims 15-20, Ishimoto et al. further disclose: (18) a fiber-reinforced composite comprising the cured toughened epoxy composition and one or more reinforcing fibers (Table 5; paragraphs 0308-0309 & 0299-0302);
(15) a prepreg comprising one or more reinforcing fibers impregnated with the toughened epoxy composition (Table 5; paragraphs 0308-0309 & 0300); (16) wherein the one or more reinforcing fibers are carbon fibers (paragraph 0300); (17) a fiber-reinforced composite comprising the cured prepreg (paragraphs 0301-0302);
(19) a process for making a fiber-reinforced composite (Table 5; paragraphs 0308-0309 & 0299-0302) comprising: (a) impregnating one or more reinforcing fibers with the toughened epoxy composition (paragraph 0300); and (b) curing the impregnated one or more reinforcing (20) wherein the one or more reinforcing fibers are carbon fibers (paragraph 0300).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishimoto et al. (US 2016/0297959 A1), Tsunashima et al. (US 2015/0290900 A1), Nohara et al. (US 2012/0071585 A1) and Kouchi et al. (US 2004/0247882 A1).
Claim 14 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishimoto et al. (US 2016/0297959 A1), Tsunashima et al. (US 2015/0290900 A1), Nohara et al. (US 2012/0071585 A1) and Kouchi et al. (US 2004/0247882 A1).
Regarding claim 14, the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.} are as set forth above and incorporated herein.  They fail to explicitly disclose: (14) the toughened epoxy composition having a viscosity of from 10 to 100 Pa-s at 100oC.  However, the skilled artisan would have expected the composition resulting from the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.} to satisfy this viscosity range because the composition resulting from the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.} satisfies all of the (and amounts thereof) of the claimed invention.  At the very least, the skilled artisan would have expected the composition resulting from the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.} to obviously embrace embodiments satisfying this viscosity range because the composition resulting from the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.} satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore if not anticipated by the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.}, the skilled artisan would have expected the composition resulting from the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.} to obviously embrace embodiments satisfying the claimed viscosity range because the composition resulting from the combined teachings of {Ishimoto et al., Tsunashima et al., Nohara et al., and Kouchi et al.} satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

International Search Report
The international search report cited one X-reference.  This reference has been considered and applied as prior art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 4, 2021